DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: Allowability resides, at least in part, with the prior art not showing or fairly disclosing an input side of the transmission mechanism is connected to a charging cap covering a charging socket, an output side of the transmission mechanism is connected to the rotatable support arm assembly, a rotation of the charging cap is transmitted to the rotatable support arm assembly through the transmission mechanism to drive the rotatable support arm assembly to switch between an initial state and a support state, the rotatable support arm assembly supports the charging connector inserted into the charging socket when the rotatable support arm assembly is in the support state and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5252078 discloses a base for support, US 20150139761 also has a charging plug support, and US 10661669 discloses a door mechanism. US 4130748 discloses a socket with a mechanism, US 20210138919 and US 20130102163 disclose an actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833   


/EDWIN A. LEON/Primary Examiner, Art Unit 2833